DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment to claims submission filed on 1/12/2022 has been entered. Independent claim 19 and dependent claim 21 have been amended, claims 22-24 have been canceled and claims 27-32 have been added. Claims 19-21, 25-26 and 27-32 as presented on 1/12/2022 are examined in this office action.
Claim Objections
Claim 19 and 27 and their dependent claims 21, 29-32 are objected to for the recitation of “food product contains at least 50mg per serving of combination of EPA and DHA” and claims 21, 29 to 32 where the serving is “food product contains at least 130 mg per serving” of EPA, DHA or combination of EPA and DHA”. 
Regarding the term “per serving”, applicant’s disclosure, para 60 recites “In some embodiments, the Omega-6:3 Products can have a long-chain omega-3 (i.e., DHA and EPA) dosage of greater than 50 mg per standard serving” and similarly Para 74 of applicant’s disclosure includes “In particular, the present invention is designed for food products having, per standard serving portion”. Thus, per serving according to the specification means “per standard serving” and applicant is requested to make the same change in the claims.

Claim 27 and its dependent claims are objected for the recitation of “(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids” as recited in claim 27, where the length of short and long chain fatty acids is not limited. Although para 5 of applicant’s disclosure states that [0005] Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA"). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The features upon which applicant relies (i.e., which fatty acids are “(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids”) are not recited in the rejected claim(s).  Applicant is requested to clarify the claims by specifying either the carbon chain length for short and long chain omega-3 fatty acids or by specific fatty acids included in the claimed terms.

Claim Interpretation
(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids as recited in claim 27, is interpreted in light of the specification [0005] Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA"). Therefore, based on the specification a) short chain omega-3 fatty acids will be considered the same as  ALA and (b) a) long chain omega-3 fatty acids will be considered as EPA and DHA combination.

Claim 19 and 27 include the recitation of “food product contains at least 50mg per serving of combination of EPA and DHA”  and claims 29 to 32 where the serving is “food product contains at least 130 mg per serving” of  EPA, DHA or combination of EPA and DHA” . Regarding the term “per serving”, which is relative term, however, para 60 of applicant’s disclosure recites “In some embodiments, the Omega-6:3 Products can have a long-chain omega-3 (i.e., DHA and EPA) dosage of greater than 50 mg per standard serving” and similarly Para 74 of applicant’s disclosure includes “In particular, the present invention is designed for food products having, per standard serving portion”. Thus, in light of the specification the term “per serving” is being treated as “per standard serving” as addressed above in claim objections.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

1.	Claims 19-21 and 27-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Mustad et al (US 20050054724 A1), hereinafter Mustad, in view of Wilkes et al.  (US 20090110800A1), hereinafter Wilkes.

Note: see claim interpretation above.

Regarding claim 19 Mustad teaches an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising (abstract, Para 11 and 19 where food composition comprising omega 3, 6 and 9 fatty acids are taught).
Regarding step (a) of claim 19 wherein the oral composition includes omega-3 fatty acids comprising alpha-linolenic acid (hereinafter ALA), eicosapentaenoic acid (hereinafter EPA), and docosahexaenoic acid (hereinafter DHA) (Mustad para 27, where omega 3 fatty acids are taught including ALA, EPA and DHA. Further reference is made to the specific omega -3 fatty acids in para 43-45 of Perlman where utilization of  omega-3 fatty acid selected from the group consisting of alpha-linolenic acid, DHA, EPA and combinations thereof, which meets the limitation (a) of claim 19.
Regarding step (b) of claim 19 wherein the oral composition includes “omega-6 fatty acids comprising linoleic acid (Para 28 where omega-6 fatty acids including linoleic acid  oil is taught, which meets the limitation (b) of claim 19.

Regarding step (c) of claim 19 wherein the oral composition includes “omega-9 fatty acids comprising oleic acid” (See Para 29 where food composition includes omega-9 fatty acids including oleic acid, which meets the limitation (c) of claim 19.
 
Regarding the relative proportion of fatty acids as recited in claim 19, which requires the combination of fatty acids comprises weight ratios of: 

(ii) ALA to the combination of EPA and DHA of from about 0.01:1 to about 5:1 (Mustad, para 25 where lipid system omega-3 polyunsaturated fatty acids, hereinafter PUFA is taught, Para 27 where PUFA include ALA, EPA and DHA and combinations thereof are taught and Figures 1 and 2 and Experiment 1, Para 94-98 where oil blends are taught and tables 5 and 6 where the Groups 3 and 4 including marine oils are taught. According to Mustad Tables 5 and 6, Group 3 based on Sardine oil is also designated as EPA group and Group 4 based on Tuna oil is also designated as DHA group. Both groups 3 and 4 contain all three claimed omega-3 PUFA in the claimed range.
Specifically the ratio of ALA to the combination of EPA and DHA for Group 3 Oil blend is 0.75: (20.85+9.32) = 0.75:30.17= 0.0249: 1, which falls between the claimed range about 0.01:1 to about 5:1. AND similarly the ratio of ALA to the combination of EPA and DHA for Group 3 Oil blend is 0.75: (9.02+21.35) = 0.75:30.37= 0.0247: 1, which falls between the claimed range about 0.01:1 to about 5:1.		Further, regarding the relative ratios of  fatty acids in general and omega-3 fatty acids in particular, Mustad teaches that “Preferably, several oils are combined to achieve the omega-6 to omega-3 and omega-9 to omega-3 fatty acid ratios specified above” (Para 35) and Mustad also teaches that “Any food grade oils, structured lipids, fatty acids and combinations thereof may be added to the nutritional formula to obtain the LCPUFA ratios of the instant invention” (Para 57).  Thus, not only are the relative ratios of omega-3 fatty acids ALA  to the combination of EPA and DHA taught by Mustad, as addressed above, but Mustad also provides motivation to include several oils including sardine oil, tuna oil in lipid system to achieve the desired fatty acid ratios.

Regarding the relative proportion of fatty acids as recited in claim 19, which requires the oral composition comprises at least 50 mg per serving of a combination of EPA and DHA (i.e., “standard serving” see claim interpretation), Mustad teaches inclusion of long chain omega-3 fatty acids (see para 25, 27, 32 and Experiment 1, Tables 5 and 6) but Mustad does not teach the oral composition comprises "at least 50 mg per serving  of a combination of EPA and DHA". Wilkes also teaches a similar oral composition comprising a combination of fatty acids (paras 53 and 113) wherein the oral composition comprises at least 50 mg per serving of a combination of EPA and DHA (Table 2a just below para 53 shows EPA/DHA of 130 mg per serving). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Mustad so that the combination of fatty acids comprises at least 50 mg per serving of a combination of EPA and DHA ". The ordinary artisan would have been motivated to modify Mustad at least for the purpose of making food product for improved heart health (see abstract of Wilkes) and nutritional quality of food (para 4 and 9 of Wilkes).



Regarding claim 21, the oral composition according to claim 19, wherein the oral composition comprises at least 130 mg per serving of the combination of EPA and DHA where serving is regarded as “standard serving” (see claim interpretation), Mustad teaches inclusion of long chain omega-3 fatty acids (see para 25, 27, 32 and Experiment 1, Tables 5 and 6) but Mustad does not teach the oral composition comprises "at least 130 mg per serving   of a combination of EPA and DHA". Wilkes also teaches a similar oral composition comprising a combination of fatty acids (paras 53 and 113) wherein the oral composition comprises at least 130 mg per serving of a combination of EPA and DHA (Table 2a just below para 53 shows EPA/DHA of 130 mg per serving). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Mustad so that the combination of fatty acids comprises at least 130 mg per serving of a combination of EPA and DHA ". The ordinary artisan would have been motivated to modify Mustad at least for the purpose of making food product for improved heart health (see abstract of Wilkes) and nutritional quality of food (para 4 and 9 of Wilkes).
.
Regarding claim 25, the oral composition according to claim 19, further comprising a natural flavor (Mustad, para 45, 65 and 66 and Examples B, C and D) where the adding flavoring to lipid system and foods containing lipids improve the taste for oral consumption.

Regarding claim 26, the oral composition according to claim 19, wherein the total weight of omega-6 fatty acids present in the oral composition does not contain more than about 5 wt.% arachidonic acid (Experiment 1, Tables 5 and  6, where Oil blends Groups 1-4 are taught. Oil blends of Groups 1 and 2 do not include any arachidonic acid, Oil blends of Group 3 include 0.79 weight % and Group 4 includes 1.26 weight % of arachidonic acid, which are both fall in the claimed range of  containing not more than about 5 wt.% arachidonic acid.

Regarding claim 27 Mustad teaches an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising (abstract, Para 11 and 25 where food composition comprising omega 3, 6 and 9 fatty acids are taught).
Regarding step (a) of claim 27 wherein the oral composition includes short chain omega-3 fatty acids, which based on para 5 of applicant’s disclosure is interpreted as a short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA"), which is taught by Mustad.

Regarding steps (c) omega-6 fatty acids; and steps (d) omega-9 fatty acids are also taught by Mustad in para 11 and 25.
Regarding the relative proportion of fatty acids as recited in claim 19, which requires the combination of fatty acids comprises weight ratios of: 
(i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1 (Mustad , para 11 and 25 which teaches omega-6 to omega-3  ratio from about 0.25 :1 to about 3:1), which includes applicant’s claimed; and 
(ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1, which based on applicant’s disclosure para 5 where short chain omega-3 fatty acids are interpreted as ALA  and  long chain omega-3 fatty acids as EPA and DHA. Regarding ratio of ALA to the combination of EPA and DHA of from about 0.01:1 to about 5:1 (Mustad, para 25 where lipid system omega-3 polyunsaturated fatty acids, hereinafter PUFA is taught, Para 27 where PUFA include ALA, EPA and DHA and combinations thereof are taught and Figures 1 and 2 and Experiment 1, Para 94-98 where oil blends are taught and tables 5 and 6 where the Groups 3 and 4 including marine oils are taught. According to Mustad Tables 5 and 6, Group 3 based on Sardine oil is also designated as EPA group and Group 4 based on Tuna oil is also designated as DHA group. Both groups 3 and 4 contain all three claimed omega-3 PUFA in the claimed range.

Regarding the relative proportion of fatty acids as recited in claim 27, which requires the oral composition comprises at least 50 mg per serving of long chain omega-3 fatty acids, i.e., a combination of EPA and DHA, Mustad teaches inclusion of long chain omega-3 fatty acids (see para 25, 27, 32 and Experiment 1, Tables 5 and 6) but Mustad does not teach the oral composition comprises "at least 50 mg per serving  of long chain omega-3 fatty acids/ combination of EPA and DHA". Wilkes also teaches a similar oral composition comprising a combination of fatty acids (paras 53 and 113) wherein the oral composition comprises at least 50 mg per serving of a combination of EPA and DHA (Table 2a just below para 53 shows EPA/DHA of 130 mg per serving). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Mustad so that the combination of fatty acids comprises at least 50 mg per serving of a combination of EPA and DHA ". The ordinary artisan would have been motivated to modify Mustad at least for the purpose of making food product for improved heart health (see abstract of Wilkes) and nutritional quality of food (para 4 and 9 of Wilkes).


Regarding claim 28, Mustad teaches the oral composition according to claim 27, wherein the weight ratio of omega-9 fatty acids to omega-3 fatty acids is between about 1:1 to about 4:1 (See Para 11 and 25 

Claims 29-32, which all depend from claim 27 and 29 respectively and recite the limitation that “the oral composition comprises at least 130 mg per serving” of  either “long chain omega-3 fatty acids” (claim 29), of eicosapentaenoic acid (EPA) (claim 30); of docosahexaenoic acid (DHA) (claim 31); or of a combination of EPA and DHA (claim 32) where serving is regarded as “standard serving” (see claim interpretation). Regarding claim 29-32, the oral composition according to claim 27 and 29 respectively, wherein the oral composition comprises at least 130 mg per serving of the combination of EPA and DHA or EPA or DHA or long -chain omega-3 fatty acids, as noted above for claims 19 and 21, Mustad teaches inclusion of long chain omega-3 fatty acids (see para 25, 27, 32 and Experiment 1, Tables 5 and 6) but Mustad does not teach the oral composition comprises "at least 130 mg per serving  of a combination of EPA and DHA" or either EPA or DHA. Wilkes also teaches a similar oral composition comprising a combination of fatty acids (paras 53 and 113) wherein the oral composition comprises at least 130 mg per serving of EPA/DHA  (Table 2a just below para 53 shows EPA/DHA of 130 mg per serving), which addresses all the above-mentioned claims. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Mustad so that the combination of fatty acids comprises at least 50 mg per serving of a combination of EPA and DHA ". The ordinary artisan would have been motivated to modify Mustad at least for the purpose of making food product for improved heart health (see abstract of Wilkes) and nutritional quality of food (para 4 and 9 of Wilkes).

2.	Claims 19-21 and 25-32 is rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Perlman et al (US 20050244564 A1), hereinafter Perlman, in view of Mustad et al (US 20050054724 A1), hereinafter Mustad,  Wilkes et al.  (US 2009/0110800A1), hereinafter Wilkes.

Note: see claim interpretation above.

Regarding claim 19, Perlman teaches an oral composition (i.e. comprising a food product - see para 1) comprising a combination of fatty acids (para 25, 34), the combination of fatty acids in the oral composition comprising:
(a) omega-3 fatty acids (para 46 describes "at least 1 percent by weight omega-3 fatty acids") comprising alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA), and docosahexaenoic acid, i.e. DHA (para 44 teaches that omega-3 fatty acids may comprise "one or more of alpha-linolenic acid, DHA and EPA" and para 31 recognizes that “Omega-3 enriching oils are also defined as including the longer chain omega-3 fatty acids commonly abbreviated as EPA (eicosapentaenoic acid) and DHA (docosahexaenoic acid).  These are found in fish oils and other edible marine oils”);

(c) omega-9 fatty acids comprising oleic acid (para 25 describes "at least 75 percent by weight are monosaturated plus saturated fatty acids” and para 46 specifies that oleic acid is present in the monounsaturated component, which is omega-9 fatty acid as claimed);
Although Perlman does not specifically state that the
Regarding the combination of fatty acids comprises weight ratios of: "omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1", Perlman does teach "at least 1 percent by weight omega-3 fatty acids" and preferably 3-20% by weight omega-3 fatty acids (para 37-38 and 45) and "less than 15 percent by weight linoleic acid" (see para 46, omega-6 fatty acid), which falls in the claimed omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1. For example, 2 percent by weight omega-3 fatty acids and 1 percent by weight linoleic acid, which overlaps the claimed range. Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
Further, Perlman does not specifically state that the combination of fatty acids comprises weight ratios of: "ALA to the combined amount of EPA and DHA of from about 0.01:1 to about 5:1". However, Perlman teaches that the source of Omega-3 fatty acids may be fish oils (para 76) and can be 1-20% by weight of omega-3 fatty acids to the food based on the fatty acid content (Para 45). Fish oils are well-known sources of long chain omega-3 fatty acids EPA and DHA. Prior art to Mustad also teaches a similar oral composition comprising a combination of fatty acids including omega-3, omega-6  and omega-9   fatty   acid composition, wherein the oil used may also comprise fish oils (see Table 5 just above para 97) and discloses that for these compositions (i.e. Group 3 and Group 4 of Tables 5 and 6), weight ratios (shown in Table 6 just below para 97) of ALA to the combined amount of Eicosapentaenoic (C20: 5n-3); i.e. EPA and Docosahexaenoic (C22: 6n-3); i.e. DHA may be 0.75/(20.85+9.32) for Group 3 or 0.75/(9.02+21.35) for Group 4, each of which falls in the claimed range of "from about 0.01:1 to about 5:1".  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Perlman so that the combination of fatty acids comprises weight ratios of: "ALA to the combined amount of EPA and DHA of from about 0.01:1 to about 5:1". The ordinary artisan would have been motivated to modify Perlman at least for the purpose of making nutritional food compositions that help promote healthier triglyceride levels (para 102 and Table 8 just above it of Mustad).

Still further, Although Perlman teaches inclusion of oils like fish oil in foods which contain omega-3 fatty acids EPA and DHA, however, Perlman does not teach the oral composition comprises "at least 50 mg per serving  of a combination of EPA and DHA"  where serving is regarded as “standard serving” (see claim interpretation). Wilkes also teaches a similar oral composition comprising a 

 Other independent claim 27 differs from claim 19 in the recitation of includes short chain omega-3 fatty acids, which based on para 5 of applicant’s disclosure is interpreted as a short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA"), which is taught by Perlman. Regarding step (b) of claim 27, long chain omega-3 fatty acids, based on para 5 of applicant’s disclosure is interpreted as an omega-3 fatty acids having at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA"), which is also taught by Perlman as addressed above in claim 19. Regarding the recitation of (ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1, which based on applicant’s disclosure para 5 where short chain omega-3 fatty acids is interpreted as ALA, and long chain omega-3 fatty acids as EPA and DHA. Regarding ratio of ALA to the combination of EPA and DHA of from about 0.01:1 to about 5:1, as already addressed above in rejection of claim 19. Thus, the rejection of claim 19 also applies to rejection of claim 27.

Regarding claims 20 and 28 Perlman teaches omega-9 (monounsaturated fatty acids, para 25 and 46) and teaches total proportion of monounsaturated and saturated fats (para 25 and 46) but, Perlman does not teach the proportion of omega-9 fatty acids separately in order to determine the ratio of omega-9 to omega-3 fatty acids in an oral composition as recited in claims 19 and 27. Claims 19 and 27 limit the  “weight ratio of omega-9 fatty acids to omega-3 fatty acids is between about 1:1 to about 4:1”, which is not determinable from the teaching of Perlman as addressed above. However, ratio of omega-9 to omega-3 fatty acids in an oral composition were known to be varied based on the type of oral composition and the relative proportion as claimed was also known in the art at the time of the effective filing date of the invention as taught by Mustad. Mustad also teaches a similar oral composition comprising a combination of fatty acids in the oral composition according to claim 19, wherein the weight ratio of omega-9 fatty acids to omega-3 fatty acids is between about 1:1 to about 4:1 (See Para 11 and 25 where weight ratio of omega-9 fatty acids to omega-3 fatty acids is between about 0.4:1 to about 3:1), which falls on the claimed range for claim 20 and 28. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Perlman so that the combination of fatty acids comprises weight  ratios of: " weight ratio of omega-9 fatty acids to omega-3 fatty acids is between about 1:1 to about 4:1". The ordinary artisan would have been motivated to modify Perlman at least for 

Regarding the limitations of claims 21 and 29-32 “the oral composition comprises at least 130 mg per serving” of either “long chain omega-3 fatty acids” (claim 29), of eicosapentaenoic acid (EPA) (claim 30); of docosahexaenoic acid (DHA) (claim 31); or of a combination of EPA and DHA (claim 21 and 32). the oral composition according to claims 19, 27 and 29 respectively, wherein the oral composition comprises at least 130 mg per serving of the combination of EPA and DHA or EPA or DHA or long -chain omega-3 fatty acids, as noted above for claims 19 and 21 where serving is regarded as “standard serving” (see claim interpretation), Perlman teaches inclusion of long chain omega-3 fatty acids (see para 44, 45-46 and 31) but Perlman does not teach the oral composition comprises "at least 130 mg per serving  of a combination of EPA and DHA" or either EPA or DHA as claimed. Wilkes also teaches a similar oral composition comprising a combination of fatty acids (paras 53 and 113) wherein the oral composition comprises at least 130 mg per serving of EPA/DHA (Table 2a just below para 53 shows EPA/DHA of 130 mg per serving), which addresses all the above-mentioned claims. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Perlman so that the combination of fatty acids comprises at least 130 mg per serving of a combination of EPA and DHA ". The ordinary artisan would have been motivated to modify Perlman at least for the purpose of making food product for improved heart health (see abstract of Wilkes) and nutritional quality of food (para 4 and 9 of Wilkes).

Regarding claim 25, the oral composition according to claim 19, further comprising a natural flavor (Perlman teaches peanut butter with adds natural flavor of peanuts to the composition as described in para 39 for example) where the adding flavoring to lipid system and foods containing lipids improve the taste for oral consumption.

Perlman is silent regarding the limitation of arachidonic acid of claim 26, wherein the oral composition comprising omega-6 fatty acids, the oral composition does not contain more than about 5 wt.% arachidonic acid. However, arachidonic acid is mainly found in meat, eggs and fish-oils and not found in higher plants, therefore, the plant sources of oils as taught by Perlman do not contain arachidonic acid in amounts above the limit of 5% by weight. Further, it was known in the art to include marine oils/ fish -oils in the oral compositions that are high in omega-3 fatty acids like EPA and DHA, while still containing arachidonic acid below the limit of 5 weight % as instantly claimed, as is taught by Mustad. Mustad also teaches a similar oral composition comprising a combination of fatty acids (Experiment 1, Tables 5 and 6, where Oil blends Groups 1-4 are taught. Oil blends of Groups 1 and 2 do not include any arachidonic acid, Oil blends of Group 3 include 0.79 weight % and Group 4 includes 1.26 weight % of arachidonic acid, which are both fall in the claimed range of containing not more than about 5 wt.% arachidonic acid. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1
A)	Claim 27 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 13 of copending Application No. 17/175457 
Similarly, claim 1 of copending Application 17/175457 also requires “combination of edible oils, comprising: a. omega-6 fatty acids; and b. omega-3 fatty acids that comprise a short-chain omega-3 polyunsaturated fatty acid ("PUFA") and a long-chain omega-3 PUFA, where;  wherein (i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1;  (ii) the ratio of short-chain omega-3 PUFA to long-chain omega-3 PUFA, by weight, is from 0.01:1 to 5:1.” Claim 5 of the same copending application also recites “further comprising omega-9 fatty acids” and claim 13 of the same copending application specify that “the concentration of long-chain omega-3 PUFA ranges from 50 mg to 900 mg per 100 grams of the food product”. 
Regarding the obviousness of claim 27 of Application No.17/497843 over claim 1 of the copending Application 17/175457, it is noted that claim 27 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1” of copending Application 17/175457.
Although Claim 27 of current application differs from claim 1 of the copending Application 17/175457 both claim “short chain omega-3 fatty acids to long chain omega-3 fatty acids by weight, is from 0.01:1 to 5:1” but claim 27 of current application differs from claim 1 of the copending Application 17/175457 in that claim 1 of copending Application 17/175457 defines what is included as short-chain and long-chain omega-3 PUFA as “the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail and the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail”, whereas claim 27 application No.17/497843 does not. However, specification para 5 of current application No.17/497843 clearly defines “Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA")”, i.e., the scope of short-chain omega-3 PUFA has fewer than 20 carbon atoms and long-chain omega-3 PUFA has more than 20 carbon atoms is the same in both the current application No.17/497843 as well as in the copending Application 17/175457. Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B)	Claim 19 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 13 of copending Application No. 17/175457 (Published as US 20210176999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 19 of current application No.17/497843 is directed to “An oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising: (a) omega-3 fatty acids comprising alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA); (b) omega-6 fatty acids comprising linoleic acid; (c) omega-9 fatty acids comprising oleic acid; wherein the oral composition comprises at least 50 mg per serving of [[EPA, DHA, or]] a combination of EPA and DHA; and wherein the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) ALA to [[the combined amount]] the combination of EPA and DHA of from about 0.01:1 to about 5:1”. Claim 5 of the same copending application also recites “further comprising omega-9 fatty acids” and claim 13 of the same copending application specify that “the concentration of long-chain omega-3 PUFA ranges from 50 mg to 900 mg per 100 grams of the food product”.
Regarding the obviousness of claim 19 of Application No.17/497843 over claim 1 of the copending Application 17/175457, it is noted that claim 19 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1” of copending Application 17/175457.
Although Claim 19 of current application differs from claim 1 of the copending Application 17/175457 both claim “omega-3 fatty acids” and to long chain omega-3 fatty acids by weight, is from 0.01:1 to 5:1” but claim 19 of current application differs from claim 1 of the copending Application 17/175457 in that claim 1 of copending Application 17/175457 defines what is included as short-chain and long-chain omega-3 PUFA as “the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail and the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail”, whereas claim 19 application No.17/497843 recites short-chain omega-3 PUFA has fewer than 20 carbon atoms as omega-3 fatty acids comprising alpha-linolenic acid (ALA) AND the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail as eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA). Same applies to “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) ALA to the combination of EPA and DHA of from about 0.01:1 to about 5:1”. Further reference is made to the specification para 5 of current application No.17/497843 that clearly defines “Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA")”, i.e., the scope of (a) omega-3 fatty acids comprising alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA)” and “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) ALA to the combination 
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C)	Claims 19 and 27 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 18 of copending Application No. 17/175457 (Published as US 20210176999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 19 and 27 of current application No.17/497843 is directed to “an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising:(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids; (c) omega-6 fatty acids; (d) omega-9 fatty acids; wherein the oral composition comprises at least 50 mg per serving of long chain omega-3 fatty acids; and the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1”, all aspects of which are recited in claim 14 of copending Application No. 17/175457 “A food product comprising: a. omega-6 fatty acids;  b. omega-9 fatty acids;  c. omega-3 fatty acids that comprise a short-chain omega-3 polyunsaturated fatty acid ("PUFA") and a long-chain omega-3 PUFA, where the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail and the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail;  and d. an antioxidant; wherein the ratio of omega-6 to omega-3 fatty acids, by weight, is from about 0.01:1 to about 5:1;  and the ratio of short-chain omega-3 PUFA to long-chain omega-3 PUFA, by weight, is from about 0.01:1 to about 5:1.” And similar limitations of claim 18.
Regarding the obviousness of claim 19 and 27 of Application No.17/497843 over claim 14 and 18 of the copending Application 17/175457, it is noted that claims 19 and 27 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1” of copending Application 17/175457.
Claims 27 and 19 of application No.17/497843 do not recite an antioxidant as required by claims 2, 14 and 18 of copending Application 17/175457, however, the current application claims recite transitional phrase “comprising” which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus, the oral composition of claims 27 and 19 of current application does not exclude presence of an antioxidant as instantly claimed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2)	Claim 19 and 27 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11 and 16 of US Patent No. 10918114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 19 and 27 of current application No.17/497843 is directed to “an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising:(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids; (c) omega-6 fatty acids; (d) omega-9 fatty acids; wherein the oral composition comprises at least 50 mg per serving of long chain omega-3 fatty acids; and the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1”. 
Similarly, claim 1 of US Patent 10918114 B2 also requires “a mixture of omega-6 fatty acids, omega-3 fatty acids, wherein the ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1;  the omega 3 fatty acids comprise a short-chain polyunsaturated fatty acid ("PUFA") and a long-chain PUFA, where the short chain has fewer than 20 carbon atoms in an aliphatic tail and the long chain PUFA has 20 or greater than 20 carbons in an aliphatic tail, where the ratio of short-chain PUFA to long-chain PUFA by weight is from 0.01:1 to 5:1;  and the food product is a baked item and contains at least 50 mg of long-chain PUFA per at least 10 g serving size of the baked item.” 
Claims 7, 11 and 16 of the same US Patent 10918114 B2 also recites “the ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1”. 
Regarding the obviousness of claims 19 and  27 of Application No.17/497843 over claims 1, 7, 11 and 16 of the US Patent 10918114 B2, it is noted that claims 19 and 27 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1” of US Patent 10918114 B2. Although the claims of current application No.17/497843 do not recite an antioxidant as required by claims of US Patent 10918114 B2, however, the current application claims recite transitional phrase “comprising” which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus, the oral composition of claims 27 and 19 of current application does not exclude presence of an antioxidant as instantly claimed. 



Although claims 19 and 27 of current application differs from claims 1, 7, 11 and 16 of the US Patent 10918114 B2 both claim “short chain omega-3 fatty acids to long chain omega-3 fatty acids by weight, is from 0.01:1 to 5:1” but claims 19 and  27 of current application differs from claim 1 of the US Patent 10918114 B2 in that claim 1, 7, 11 and 16 of US Patent 10918114 B2 “(i) ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1”  where the recitation of “the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail”  OR “omega-3 PUFA including alpha linoleic acid” AND “the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail” OR “ omega-3 PUFA including  EPA and DHA” are recited in alternate ways in the claims of both the  claims 27 and 19 application No.17/497843 as well as US Patent 10918114 B2. (based on specification para 5 of current application No.17/497843 which clearly defines “Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA")”, i.e., the scope of short-chain omega-3 PUFA has fewer than 20 carbon atoms and long-chain omega-3 PUFA has more than 20 carbon atoms is the same in both the current application No.17/497843 as well as in the US Patent 10918114 B2.
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791